DETAILED CORRESPONDENCE
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-9, 16, and 20-22 are pending in the application.
Applicant’s amendment to the claims, filed on August 10, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks filed on August 10, 2021 in response to the non-final rejection mailed on February 10, 2021 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1-9, 16, 20, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoenes et al. (WO 2007/012494 A1; cited on Form PTO-892 filed on September 26, 2018; hereafter “Hoenes”) in view of Knappe, W. (US 2008/0213808 A1; cited on Form PTO-892 filed on September 26, 2018; hereafter “Knappe”) and Heindl et al. (DE 102006035020 A1; cited on Form PTO-892 filed on September 26, 2018; hereafter “Heindl”). The reference of Hoenes is printed in a non-English language and US 2008/0213809 A1 (cited on Form PTO-892 filed on September 26, 2018) is relied upon as an English-language equivalent of Hoenes. The reference of Heindl is printed in a non-English language and a machine-language translation (cited on Form PTO-892 . 
The claims are drawn to a storage-stable packaged composition, comprising: 
an enzyme stabilized with a stabilized coenzyme, or a salt form thereof, or a reduced form thereof, 
wherein the enzyme exhibits a decrease in enzyme activity of less than 50% based on an initial value of enzyme activity when stored for a period of time of at least 2 weeks in an environment that includes at least one of a temperature of at least 20oC and a presence of light at a wavelength of ≥300 nm, and 
wherein the enzyme is a diaphorase (EC1.6.99.2),
wherein the stabilized coenzyme includes a compound of the general formula (II):


    PNG
    media_image1.png
    201
    417
    media_image1.png
    Greyscale

in which 
A=adenine or an analogue thereof; 
T=in each case independently denotes O or S; 
U=in each case independently denotes OH, SH, BH3-, or BCNH2-; 

W=COOR, CON(R)2, COR, or CSN(R)2 in which R in each case independently denotes H or a C1-C2 alkyl; 
X1, X2=in each case independently denote O, CH2, CHCH3, C(CH3)2, NH, or NCH3; 
Y=NH, S, O, or CH2; and
Z=a linear residue with 4-6 C atoms or a saturated or an unsaturated carbocyclic or heterocyclic 5-membered ring of general formula (III): 

    PNG
    media_image2.png
    117
    217
    media_image2.png
    Greyscale

in which 
a single or double bond may be present between R5' and R5'', and where 
R4=in each case independently denotes H, F, Cl, or CH3; 
R5=CR42 ; 
R5'=O, S, NH, NC1-C2-alkyl, CR4, CHOH, or CHOCH3, and R5''=CR42 , CHOH, or CHOCH3 if there is a single bond between R5' and R5''; 
R5'=R5''=CR4 if there is a double bond between R5' and R5''; and 
R6, R6' in each case independently denote CH or CCH3; 
wherein the Z and the pyridine residue are not linked by a glycosidic bond; and
wherein the storage-stable packaged composition is essentially free of desiccants. 

Regarding the claim 1 limitation “wherein the enzyme is a diaphorase (EC1.6.99.2)”, Hoenes acknowledges the use of a mediator in a biochemical measuring system with a coenzyme (paragraph [0003] of US 2008/0213809 A1). 
Regarding the claim 1 limitation “wherein the stabilized coenzyme includes a compound of the general formula (II)…”, Hoenes discloses an enzyme-coenzyme complex comprising a compound in combination with a suitable enzyme (paragraph [0089] of US 2008/0213809 A1), wherein the compound is carbaNAD and carbaNAD derivative compounds (pp. 3-5 of US 2008/0213809 A1) and specifically discloses a stabilized nicotinamide adenine dinucleotide compound encompassed by claim 1, e.g., paragraphs [0055] to [0068] of Hoenes disclose the compound of general formula: 


    PNG
    media_image1.png
    201
    417
    media_image1.png
    Greyscale

in which 

T=in each case independently denotes O or S; 
U=in each case independently denotes OH, SH, BH3-, or BCNH2-; 
V=in each case independently denotes OH or a phosphate group; 
W=COOR, CON(R)2, COR, or CSN(R)2 in which R in each case independently denotes H or a C1-C2 alkyl; 
X1, X2=in each case independently denote O, CH2, CHCH3, C(CH3)2, NH, or NCH3; 
Y=NH, S, O, or CH2; and
Z=a saturated or an unsaturated carbocyclic or heterocyclic 5-membered ring of general formula (II): 

    PNG
    media_image2.png
    117
    217
    media_image2.png
    Greyscale

in which 
a single or double bond may be present between R5' and R5'', and where 
R4=in each case independently denotes H, F, Cl, or CH3; 
R5=CR42 ; 
R5'=O, S, NH, NC1-C2-alkyl, CR42, CHOH, or CHOCH3, and R5''=CR42 , CHOH, or CHOCH3 if there is a single bond between R5' and R5''; 
R5'=R5''=CR4 if there is a double bond between R5' and R5''; and 
R6, R6' in each case independently denote CH or CCH3 .
	Hoenes discloses that Z and the pyrimidine residue are not linked by a glycosidic bond (paragraph [0040]).

Regarding the claim 1 limitation “storage-stable packaged composition”, the term “package” has the meaning of “a preassembled unit” as defined by the Merriam-Webster dictionary (cited on Form PTO-892 mailed on February 10, 2021) and the term “packaged” is interpreted in accordance with MPEP 2111.01 as meaning to be in a preassembled unit. Hoenes discloses a test element comprising the compound and suitable enzyme for detecting analytes (paragraphs [0090] and [0091] of US 2008/0213809 A1) and discloses a gel matrix in which an enzyme-coenzyme complex is incorporated (paragraphs [0096] and [0097]). In view of the noted definition of “packaged”, either of a test element or a gel matrix comprising the enzyme-coenzyme complex of Hoenes is considered to be a “storage-stable packaged” composition.  
Regarding the claim 1 limitation “wherein the storage-stable packaged composition is essentially free of desiccants”, desiccants are not disclosed by Hoenes as being a component of a test element or gel matrix and a test element or a gel matrix comprising the enzyme-coenzyme complex of Hoenes is considered to be “essentially free of desiccants”. 
Regarding claim 16, Hoenes discloses an enzyme-coenzyme complex comprising a compound in combination with a suitable enzyme (paragraph [0089] of US 2008/0213809 A1), wherein the compound is carbaNAD (paragraph [0132] of US 2008/0213809 A1). Hoenes further discloses various compounds comprising carbaNAD (p. 4 of US 2008/0213809 A1). 

The differences between the composition of Hoenes and the claimed composition are: 
1)	Hoenes does not disclose a diaphorase (EC1.6.99.2) as recited in claim 1 or a combination of a diaphorase (EC 1.6.99.2) and a glucose 6-phosphate dehydrogenase (EC 1.1.1.49) as recited in claim 20, and
2)	Hoenes does not disclose that a diaphorase (EC 1.6.99.2) and a glucose 6-phosphate dehydrogenase (EC 1.1.1.49) each exhibits a decrease in enzyme activity of less than 50% based on an initial value of enzyme activity when stored for a period of time of at least 2 weeks in an environment that includes at least one of a temperature of at least 20oC and a presence of light at a wavelength of ≥300 nm as recited in claims 1-9 and 21. 
Regarding difference 1), the reference of Knappe teaches a detection reagent, which comprises a nicotinamide-dependent oxidoreductase and a reducible nicotinamide coenzyme (paragraph [0022]). Knappe teaches the nicotinamide-dependent oxidoreductase is glucose-6-phosphate dehydrogenase (EC 1.1.1.49) (paragraph [0023]). Knappe teaches the reducible nicotinamide coenzyme including carbaNAD derivatives as described in the reference of Heindl (paragraph [0024]), and the reference of Heindl teaches carbaNAD derivative compounds (pp. 4-7 of machine translation). Knappe teaches the NADH formed by reduction of NAD+ during the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoenes, Knappe, and Heindl to modify the enzyme-coenzyme complex of the test strip and/or gel matrix of Hoenes to use a glucose 6-phosphate dehydrogenase (EC 1.1.1.49) as a suitable enzyme in combination with a diaphorase (EC 1.6.99.2) mediator. One would have been motivated to and would have had a reasonable expectation of success to do this  because Hoenes disclosed detecting glucose using the enzyme glucose dehydrogenase, Knappe taught glucose-6-phosphate dehydrogenase (EC 1.1.1.49) as a suitable enzyme in a detection reagent with a carbaNAD derivative, each of Hoenes, Knappe, and Heindl taught the use of a mediator in a biochemical measuring system with a coenzyme, and Knappe taught diaphorase (EC 1.6.99.2) as an example of a mediator to increase reactivity of the coenzyme during the oxidation of glucose by glucose dehydrogenase. 
Regarding difference 2), the recitation of “wherein the enzyme exhibits a decrease in enzyme activity of less than 50% based on an initial value of enzyme activity when stored for a period of time of at least 2 weeks in an environment that includes at least one of a temperature of at least 20oC and a presence of light at a wavelength of ≥300 nm” in claims 1 and 21 and the limitations of claims 2-9 are when stored under the recited conditions, but do not require that the enzyme be actively stored under the recited conditions. The combination of Hoenes, Knappe, and Heindl does not teach or suggest a diaphorase (EC 1.6.99.2) and a glucose 6-phosphate dehydrogenase (EC 1.1.1.49) each exhibiting a decrease in enzyme activity of less than 50% based on an initial value of enzyme activity when stored for a period of time of at least 2 weeks in an environment that includes at least one of a temperature of at least 20oC and a presence of light at a wavelength of ≥300 nm. However, according to MPEP 2112, the inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 103 and according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Since the “structure” of the test strip and/or gel matrix of Hoenes modified to use glucose 6-phosphate dehydrogenase (EC 1.1.1.49) as a suitable enzyme in combination with a diaphorase (EC 1.6.99.2) mediator is identical to that of the claims, it is presumed that the test strip and/or gel matrix of Hoenes modified to use glucose 6-phosphate dehydrogenase (EC 1.1.1.49) as a suitable enzyme in combination with a diaphorase (EC 1.6.99.2) mediator exhibits the properties and functions as recited in the claims.  
Therefore, the storage-stable packaged composition, detection reagent, and test element of claims 1-9, 16, 20, and 21 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoenes (supra) in view of Knappe (supra) and Heindl (supra). As noted above, US 2008/0213809 A1 is relied upon as an English-language equivalent of Hoenes and a machine translation is relied upon as an English-language equivalent of Heindl. 
New claim 22 is drawn to a test element, comprising:
a substrate having a dried on layer, the dried on layer comprising:
a diaphorase (EC1.6.99.2);
a stabilized coenzyme;
a glucose 6-phosphate dehydrogenase (EC 1.1.1.49);
wherein the dried on layer is essentially free of desiccants; and
wherein the stabilized coenzyme includes a compound of the general formula (II):

    PNG
    media_image1.png
    201
    417
    media_image1.png
    Greyscale

in which 
A=adenine or an analogue thereof; 
T=in each case independently denotes O or S; 
U=in each case independently denotes OH, SH, BH3-, or BCNH2-; 
V=in each case independently denotes OH or a phosphate group, or two groups which form a cyclic phosphate group; 
2, COR, or CSN(R)2 in which R in each case independently denotes H or a C1-C2 alkyl; 
X1, X2=in each case independently denote O, CH2, CHCH3, C(CH3)2, NH, or NCH3; 
Y=NH, S, O, or CH2; and
Z=a linear residue with 4-6 C atoms or a saturated or an unsaturated carbocyclic or heterocyclic 5-membered ring of general formula (III): 

    PNG
    media_image2.png
    117
    217
    media_image2.png
    Greyscale

in which 
a single or double bond may be present between R5' and R5'', and where 
R4=in each case independently denotes H, F, Cl, or CH3; 
R5=CR42 ; 
R5'=O, S, NH, NC1-C2-alkyl, CR4, CHOH, or CHOCH3, and R5''=CR42 , CHOH, or CHOCH3 if there is a single bond between R5' and R5''; 
R5'=R5''=CR4 if there is a double bond between R5' and R5''; and 
R6, R6' in each case independently denote CH or CCH3; 
wherein the Z and the pyridine residue are not linked by a glycosidic bond.
Regarding the limitation “a stabilized coenzyme”, the reference of Hoenes discloses stable NAD/NADH and NADP/NADPH derivatives (paragraphs [0002] and [0045] of US 2008/0213809 A1) that are active as coenzymes in enzyme reactions (paragraph [0015] of US 2008/0213809 A1). More specifically, Hoenes discloses an enzyme-coenzyme complex comprising a compound in combination with a suitable e.g., paragraphs [0055] to [0068] of Hoenes disclose the compound of general formula: 


    PNG
    media_image1.png
    201
    417
    media_image1.png
    Greyscale

in which 
A=adenine or an analogue thereof; 
T=in each case independently denotes O or S; 
U=in each case independently denotes OH, SH, BH3-, or BCNH2-; 
V=in each case independently denotes OH or a phosphate group; 
W=COOR, CON(R)2, COR, or CSN(R)2 in which R in each case independently denotes H or a C1-C2 alkyl; 
X1, X2=in each case independently denote O, CH2, CHCH3, C(CH3)2, NH, or NCH3; 
Y=NH, S, O, or CH2; and
Z=a saturated or an unsaturated carbocyclic or heterocyclic 5-membered ring of general formula (II): 

    PNG
    media_image2.png
    117
    217
    media_image2.png
    Greyscale

in which 
a single or double bond may be present between R5' and R5'', and where 
R4=in each case independently denotes H, F, Cl, or CH3; 
R5=CR42 ; 
R5'=O, S, NH, NC1-C2-alkyl, CR42, CHOH, or CHOCH3, and R5''=CR42 , CHOH, or CHOCH3 if there is a single bond between R5' and R5''; 
R5'=R5''=CR4 if there is a double bond between R5' and R5''; and 
R6, R6' in each case independently denote CH or CCH3 .
	Hoenes discloses that Z and the pyrimidine residue are not linked by a glycosidic bond (paragraph [0040]).
Regarding the limitation “a diaphorase (EC1.6.99.2)”, Hoenes acknowledges the use of a mediator in a biochemical measuring system with a coenzyme (paragraph [0003] of US 2008/0213809 A1). 
Regarding the limitation “wherein the dried on layer is essentially free of desiccants”, desiccants are not disclosed by Hoenes as being a component of a test element and Hoenes discloses the problem of using a measurement system with a desiccant (paragraph [0005]).
The differences between the test element of Hoenes and the claimed test element are: 

2)	Hoenes does not disclose a substrate having a dried on layer. 
Regarding difference 1), the reference of Knappe teaches a detection reagent, which comprises a nicotinamide-dependent oxidoreductase and a reducible nicotinamide coenzyme (paragraph [0022]). Knappe teaches the nicotinamide-dependent oxidoreductase is glucose-6-phosphate dehydrogenase (EC 1.1.1.49) (paragraph [0023]). Knappe teaches the reducible nicotinamide coenzyme including carbaNAD derivatives as described in the reference of Heindl (paragraph [0024]), and the reference of Heindl teaches carbaNAD derivative compounds (pp. 4-7 of machine translation). Knappe teaches the NADH formed by reduction of NAD+ during the oxidation of glucose by glucose dehydrogenase has only low reactivity and teaches employing diaphorase (EC 1.6.99.2) as a mediator to increase reactivity of the coenzyme (paragraph [0006]). Similar to Hoenes, the reference of Heindl acknowledges the use of a mediator in a biochemical measuring system with a coenzyme (paragraph 2 of the machine translation).
Regarding difference 2), the reference of Knappe discloses preparing a test element by combining components in a liquid, applying the liquid to a polycarbonate sheet, and drying (paragraphs [0049] to [0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoenes, Knappe, and the test strip of Heindl with a dried on layer and modified to comprise a glucose 6-phosphate dehydrogenase (EC 1.1.1.49) as a suitable enzyme in combination with a 
Therefore, the test element of claim 22 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

RESPONSE TO REMARKS: The applicant argues that the combination of Hoenes, Knappe, and Heindl does not teach or suggest the claim 1 limitation “wherein the storage-stable packaged composition is essentially free of desiccants”. The applicant argues that even though Hoenes does not disclose desiccants as being a component of a test element or gel matrix, one of ordinary skill in the art would have assumed that the test element or gel matrix of Hoenes is not sufficiently stable to be 
The applicant’s argument is not found persuasive. There is no dispute that Hoenes, the Office action, and the specification of this application all acknowledge the instability of NAD and NADP. Hoenes further acknowledges that prior art measurement systems using NAD and NADP as coenzymes are characterized by special requirements including dry storage and discloses that the exhaustion of desiccants can result in errors using prior art measurement systems, which include NAD and NADP as coenzymes (paragraphs [0004] and [0005]). However, Hoenes is not directed to NAD/NADP and measurement systems using NAD/NADP. Rather, Hoenes seeks to overcome the sensitivity of NAD/NADP to hydrolysis and is directed to stable NAD/NADP derivatives and measurement systems using such stable NAD/NADP derivatives (see, e.g., paragraphs [0015] and [0045]-[0051] of Hoenes). Therefore, contrary to the applicant’s position, one would not assume that the test element or gel matrix of Hoenes includes a desiccant. Rather, because Hoenes acknowledges a desire 
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. 

Claim Rejections - Double Patenting
The provisional rejection of claims 1-9, 16, 20, and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 9 of copending Application No. 15/352,651 (reference application) in view of Knappe (supra) is withdrawn in view of the abandonment of the reference application. 

Conclusion
Status of the claims:
Claims 1-9, 16, and 20-22 are pending in the application.
Claims 1-9, 16, and 20-22 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656